Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00578-CR

                                     IN RE Elio Enay RUDAMAS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 2, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 22, 2021, relator filed a petition for writ of mandamus challenging the trial

court’s “order appointing judges under Texas Government Code section 26.024.” We issued an

order requesting a response. The State filed an initial response on January 4, 2022 and an amended

response on January 11, 2022. Relator filed replies on January 6, 2022 and January 12, 2022.

           We may issue writs of mandamus to correct an abuse of discretion, but only when agreeable

to principles of law. See TEX. GOV’T CODE ANN. § 22.221(b). To establish a right to mandamus

relief in a criminal case, a relator has the burden of providing this court with a record sufficient to

establish the trial court violated a ministerial duty and there is no adequate remedy at law. See




1
 This proceeding arises out of Cause No. 11304-CR, styled State of Texas v. Elio Enay Rudamas, pending in the
County Court, Kinney County, Texas, the Honorable Tully Shahan presiding.
                                                                                       04-21-00578-CR


TEX. R. APP. P. 52.3(k)(1)(A); id. 52.6(a)(1); see also In re Soliz, No. 04-18-00565-CR, 2018 WL

3998463, at *1 (Tex. App.—San Antonio Aug. 22, 2018, orig. proceeding).

       Here, relator did not provide this court with a copy of the trial court’s order or other written

document appointing new judges to assist in Kinney County. Because relator did not provide this

court with a sufficient record, relator has not shown himself entitled to mandamus relief.

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                   PER CURIAM

Do not publish




                                                 -2-